   Case: 1:07-cr-00050-WAL-GWC Document #: 560 Filed: 05/06/20 Page 1 of 2




                         DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
UNITED STATES OF AMERICA,                        ║
                                                 ║
                        Plaintiff,               ║
                                                 ║   1:07-cr-00050
        v.                                       ║
                                                 ║
RONALD E. GILLETTE,                              ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║

TO:    Ronald E. Gillette, Pro Se
             2604 W. Woodland Ridge Drive
             Lecanto, FL 34661

       Joseph A. DiRuzzo, III, Esq.

                                           ORDER

       THIS MATTER is before the Court upon Defendant Ronald E. Gillette’s “Motion

Seeking Approval By U.S. Magistrate Judge To File Three Affidavits For U.S. Citizens Criminal

Complaint Based Upon U.S. Customs And Boarder Protection (CBP) And U.S. Marshals

Service (USMS) Improper, Inadequate, Inefficient, And Ineffective Investigations Causing

Erroneous Prosecution Of U.S. Citizen Resulting In Conviction Of Innocent Person,” dated

April 27, 2020. Additionally, Defendant has submitted three attached documents, each of

which is titled “Affidavit For U.S. Citizen Criminal Complaint.” Defendant has failed to follow

the Court’s instructions, dated March 18, 2020 (ECF No. 557), regarding what is required of

him in order to submit pro se filings.

       WHEREFORE, in accordance with this Court’s March 18, 2020 order (ECF No. 557),

the Court will mark these documents as “Received 5/5/2020” and not docket them.
    Case: 1:07-cr-00050-WAL-GWC Document #: 560 Filed: 05/06/20 Page 2 of 2



United States v. Gillette
1:07-cr-00050
Order
Page 2



         The order issued today will not operate to preclude Defendant from filing a notice of

appeal in this action, but will continue to apply to any further motions, applications, letters,

or other documents he seeks to file.



                                                   ENTER:

Dated: May 6, 2020                                 /s/ George W. Cannon, Jr.
                                                   GEORGE W. CANNON, JR.
                                                   MAGISTRATE JUDGE
